Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 18 (method claim) directed to Invention-Group II non-elected without traverse.  Accordingly, claim 18 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. These amendments are responsive to the AF amendment entered herewith. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MARK D. SWANSON on 7/5/22.
The application has been amended as follows: 
1.	(Currently Amended)	A wheel (1) comprising a rim (2) and a wheel center (3) made from a fiber reinforced composite material, said wheel center (3) comprising: 
a.	a tubular middle section (6) having a center opening (7) extending in the direction of a wheel axis (19) and having a first and a second end (8, 9) and
b.	a hub (5) comprising
i.	a first flange ring (10) and 
ii.	a second flange ring (11) wherein
c.	at least one of the flange rings (10, 11) and the tubular middle section (6) are interconnected to each other by a form fit interconnection (12, 13) comprising at least one surface 
d. 	the at least one form fit interconnection (12, 13) comprises repeating and spaced apart first undercuts (14) arranged in a circumferential direction at the tubular middle section (6) interacting in a mounted position with corresponding undercuts (15) arranged at at least one of the [[a]] flange rings (10, 11) in a circumferential direction;
wherein the at least one tapered surface (18) extends at a distance from the rotational axis (19) that is substantially the same as the repeating undercuts (14).
8.	(Currently amended)	The wheel (1) according to claim 1, wherein the first and the second undercuts include a castellated design comprising a series of alternating protrusions (28) and thereto corresponding depressions (29) arranged at the hub (5) and the first and/or the second flange rings (10, 11). 

Allowable Subject Matter
Claims 1–3, 5, 7–17, 19 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617